DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Objections

Claims 6 and 10 are objected to because of the following informalities:
Claim 6, line 3, pronoun should not be used rather than being referred to by “it” should be set forth;
Claim 10, line 3, pronoun should not be used rather than being referred to by “it” should be set forth.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-4, 14-16 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art Barogärdh (EP1 696 216 A1) in view of Admitted Prior Art Oshima et al. (EP 0 333 352 A2).

As per claims 1 and 13, Barogärdh teaches an articulated-arm robot (1) (see Fig. 1, for articulated-arm) comprising:
-    a base (2) (see Fig. 1),
-    a working head holder (7) (see Fig. 1) (see Fig. 1),
-    several lever arms (3) (see Fig. 1 and pars. [0002, 0004 and 0005]), which are arranged between the base (2) (see Fig. 1) and the working head holder (7) (see Fig. 1), wherein the lever arms (3) (see Fig. 1 and pars. [0002, 0004 and 0005]) are coupled to one another by means of revolute joints (4) (see Fig. 1) and wherein for each revolute joint (4) (see Fig. 1) at least one actuator (6) is provided, which serves for adjustment of the angle (5) between the two lever arms (3) (see Fig. 1 and pars. [0002, 0004 and 0005]) coupled by means of the respective revolute joint (4) (see Fig. 1),
-    a working head (8) (see Fig. 1), which is arranged on the working head holder (7) (see Fig. 1), wherein the working head (8) (see Fig. 1) comprises a working spindle (9) (see Fig. 4), which is arranged in a spindle at least at a first 
-    a computational unit (12) which serves for controlling the actuators (6) (see Fig. 1), wherein at least one sensor (16) (see par. [0021]) for sensing a radial force (17) is formed at each of the first bearing point (14) of the working spindle (9) (see Fig. 4) and the second bearing point (15) (see Figs. 3 and 4, and par. [0024]) of the working spindle (9) (see Fig. 4) and wherein at least one sensor (18) for sensing an axial force (19) is formed on at least one of the two bearing points (14, 15) (see Figs. 3 and 4, and par. [0024]); and sensed by means of the sensors (16, 18) and the pressing force of the processing tool (10) is hence calculated in the computational unit (12). Although Barogärdh’s spindle was silent about the housing.
Oshima et al. teaches a spindle housing (13) (see Fig. 2, and col. 3, line 26 to col. 4, line -36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce into the robot teachings of Barogärdh, with the spindle housing as taught by Oshima et al., because this modification would have allowed “spindle which as a grinding wheel” (see Oshima’s et al., abs.), thereby improving the workpiece by means of the articulated-arm robot as a whole.

housing (13) (see Oshima’s et al. Fig. 2).

As per claims 4, 14, 15, 18 and 19, Barogärdh teaches in combination with Oshima et al., wherein the sensors (16) are designed in the form of piezoelectric elements (see Figs. 5a, 8 and pars. [0040 and 0041]).

Claims 6-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art Barogärdh (EP1 696 216 A1) in view of Admitted Prior Art Oshima et al. (EP 0 333 352 A2) as applied to claims 1 and 15 above, and further in view of Luft et al. (EP 0 985 989 A2).

 As per claims 6, 8-11 and 20, Barogärdh and Oshima et al., teach essential feature of the invention substantially as claimed, however the Luft et al. meet the deficiency (see Luft et al., Fig. 2, pars. [0022-0033]).
.
Allowable Subject Matter

Claims 5-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fail to teach or fairly suggest with respect to Claim 5 wherein the two bearing points (14, 15) are formed by a hydrodynamic sliding bearing (35) and the sensors (16, 18) are realized by a measuring device for determining the hydraulic pressure in the bearing points (14, 15) and for sensing the deflection of the working spindle (9) relative to the spindle housing (13), wherein the working spindle (9) can be adjusted relative to the spindle housing (13) by means of the hydrodynamic sliding bearings (35); with respect to claim 6, wherein the spindle housing (13) is held on the working .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20020083751 is directed to a new and improved apparatus and method for rolling workpieces such as crankshafts. The apparatus has first and second rolling heads mounted at spaced positions along a common rolling arm to receive a crankshaft bearing therebetween which can then be shifted relative to one another along the common rolling arm to close the heads or rolling tools for clamping onto the workpiece. The in-line clamping action and force provided by the tools on the rolling arm are created by actuation of a tall, thin cylinder assembly including a number of aligned individual cylinders sized to keep the width of the cylinder assembly to a minimum so that all of the rolling arms ;
US-20120227389 is directed to reciprocating fluid working devices including internal combustion engines, compressors and pumps. A number of arrangements for pistons and cylinders of unconventional configuration are described, mostly intended for use in IC engines operating without cooling. Included are toroidal combustion or working chambers, some with fluid flow through the core of the toroid, a single piston reciprocating between a pair of working chambers, tensile valve actuation, tensile links between piston and crankshaft, energy absorbing piston-crank links, crankshafts supported on gas bearings, cylinders rotating in housings, injectors having components which reciprocate or rotate during fuel delivery. In some embodiments pistons mare rotate while reciprocating. High temperature exhaust emissions systems are described, including those containing filamentary material, as are procedures for reducing emissions during cold start by means of valves at reaction volume exit. Also disclosed are improved vehicles, ;
US-8694150 is directed to A machining installation for workpieces comprises a workpiece positioning device comprising a workpiece holder pivot unit as well as a tool positioning device comprising a tool holder pivot unit. The workpiece holder pivot unit is designed such that a workpiece holder is pivotable about at least three and no more than four workpiece holder pivot axes. Moreover, the tool holder pivot unit is designed such that a tool holder is pivotable about no more than two tool holder pivot axes. The machining installation has a simple design and ensures flexible and accurate machining of workpieces;
US-6895793 is directed to a new and improved apparatus and method for rolling workpieces such as crankshafts. The apparatus has first and second rolling heads mounted at spaced positions along a common rolling arm to receive a crankshaft bearing therebetween which can then be shifted relative to one another along the common rolling arm to close the heads or rolling tools for clamping onto the workpiece. The in-line clamping action and force provided by the tools on the rolling arm are created by actuation of a tall, thin cylinder assembly including a number of aligned individual cylinders sized to keep the width of the cylinder assembly to a minimum so that all of the rolling arms can likewise be of a thin construction pivotally mounted on one ;
Albu-Schaffer et al., is directed to Soft robotics;
Vo-Gia et al., is directed to Development of a 7DOF soft manipulator arm for the compliant humanoid robot COMAN;
Bandara et al., is directed to A multi-DoF anthropomorphic transradial prosthetic arm;
Asfour et al., is directed to ARMAR-4: A 63 DOF torque controlled humanoid robot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B